DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention. 
Species I: Figure 2A
Species II: Figure 3
Species III: Figures 4 and 5
Species IV: Figures 6 and 7
Species V: Figures 8 and 9
Species VI: Figure 10
Species VII: Figure 11
Species VIII: Figure 12
Species IX: Figures 13a and 13b
Species X: Figures 14a-14c
Species XI: Figures 15a and 15b
Species XII: Figures 16a and 16b 

The species are independent or distinct because: 

Species I has the mutually exclusive characteristics of having a filter device comprising a substrate, a passive device and a bulk acoustic wave resonator comprising an intermediate layer, a cavity, a lower electrode, a piezoelectric layer and a top electrode, wherein the lower electrode is located within the cavity and an edge of the lower electrode is aligned with an inner edge of the intermediate layer.

Species II has the mutually exclusive characteristics of having a filter device comprising a substrate, a passive device and a bulk acoustic wave resonator comprising an intermediate layer, a cavity, a lower 

Species III has the mutually exclusive characteristics of having a filter device comprising a substrate, a passive device and a bulk acoustic wave resonator comprising an intermediate layer, a cavity, a lower electrode, a piezoelectric layer and a top electrode, wherein the bulk acoustic wave resonator lower electrode is located on top of intermediate layer. 

Species IV has the mutually exclusive characteristics of having a filter device comprising a substrate, a passive device and a bulk acoustic wave resonator comprising an intermediate layer, a cavity, a lower electrode, a piezoelectric layer and a top electrode, wherein the cavity is located above the intermediate layer.

Species V has the mutually exclusive characteristics of having a filter device comprising a substrate, a passive device and a bulk acoustic wave resonator comprising an intermediate layer, a reflection layer, a lower electrode, a piezoelectric layer and a top electrode.

Species VI has the mutually exclusive characteristics of having a filter device comprising a substrate, a passive device and a surface acoustic wave resonator comprising an intermediate layer, a piezoelectric layer and an IDT electrode.

Species VII has the mutually exclusive characteristics of having a filter device comprising a substrate, a passive device and a surface acoustic wave resonator comprising two intermediate layers, a piezoelectric layer and an IDT electrode.

Species VIII has the mutually exclusive characteristics of having a filter device comprising a substrate, a passive device and a surface acoustic wave resonator comprising a reflection layer, a piezoelectric layer and an IDT electrode.

Species IX has the mutually exclusive characteristics of having a filter having an acoustic resonator connected in series between and input and output, and having a shunt capacitor.

Species X has the mutually exclusive characteristics of having a filter having an acoustic resonator connected in series between and input and output, and having a shunt inductor.

Species XI has the mutually exclusive characteristics of having a filter having an acoustic resonator connected in series between and input and output, and having a shunt resistor.

Species XII has the mutually exclusive characteristics of having a filter having two acoustic resonator between an input and output having a pie circuit located therebetween.

 In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

Note, that although the Species share common inventive features (i.e. a resonator/filter) among each other, there is a significant search burden for searching each one of the patentably distinct species as set forth above because the search will require several different search strategies to find the mutually exclusive characteristic features of each species (i.e. such features set forth above would not necessarily be found together, thus a undue search burden is present to find each mutually exclusive characteristic features recited). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        /RAKESH B PATEL/Primary Examiner, Art Unit 2843